DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 07/13/2022, with respect to the rejection(s) of claim(s) 1, 12, 19 under 35 U.S.C § 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior arts below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7, 11-13, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima (US 6,858,956) in view of Iwata et al. (US 2006/0255756) and Hatfield et al. (US 2013/0270932).
Regarding claim 1, Nakajima teaches a rotor (17) including a body having a first face, a second face (not shown), and a plurality of slots formed in the body (FIG 1), the plurality of slots extending between the first face and the second face (not shown in figures); 
a stator (19) including a plurality of electromagnetic coils (26) surrounding the rotor (17); 
an output shaft (21) coupled to the rotor (17) for rotation with the rotor (17), the output shaft including a first portion extending beyond the first face of the rotor and a second portion extending beyond the second face of the rotor (17);
a plurality of magnets (15) positioned within the plurality of slots; and 

    PNG
    media_image1.png
    364
    310
    media_image1.png
    Greyscale

a mechanical magnet holder (300; sense magnet acts as a mechanical magnet holder) including a sense magnet of a Hall effect sensor (27; col. 3 lines 5-7) coupled to the output shaft (17), the sense magnet (300) engaging each of the plurality of magnets (15) to inhibit movement of the plurality of magnets (15) out of the plurality of slots.

    PNG
    media_image2.png
    448
    523
    media_image2.png
    Greyscale

Note: the plates 300A-300H are used to replace the plates 107 in FIG 11 as disclose in col. 6 lines 60-63.

    PNG
    media_image3.png
    140
    522
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    226
    449
    media_image4.png
    Greyscale

	Nakajima fails to teach a fan coupled to the second portion of the output shaft for rotation with the output shaft, the fan including a surface extending radially outward and generally parallel to the second face, and a plurality of fins extending axially from the surface toward the second face;
	a bearing coupled to the second portion of the output shaft such that the bearing is axially between the second face of the rotor and the radially extending surface of the fan, the bearing configured to at least partially support the electric motor within the power tool;
	the mechanical magnet holder coupled to the output shaft such that the bearing is axially between the sense magnet and the surface of the fan.
	Iwata teaches a fan (13) coupled to the second portion of the output shaft (9) for rotation with the output shaft (9), the fan (13) including a plurality of fins (13a) extending axially;
	a bearing (11) coupled to the second portion (13b) of the output shaft (9) such that the bearing (11) is axially between the second face of the rotor (8) and the radially extending surface of the fan (13), the bearing (11) configured to at least partially support the electric motor (3) within the power tool (1);
	the sense magnet coupled to the output shaft (9) such that the bearing (11) is axially between the sense magnet (placed on either the first or second face of the rotor as taught by Nakajima) and the surface of the fan (13).

    PNG
    media_image5.png
    450
    416
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Nakajima to incorporate Iwata’s teaching fan coupled to the second portion of the output shaft for rotation with the output shaft, and a plurality of fins extending axially; a bearing coupled to the second portion of the output shaft such that the bearing is axially between the second face of the rotor and the radially extending surface of the fan, the bearing configured to at least partially support the electric motor within the power tool; the mechanical magnet holder coupled to the output shaft such that the bearing is axially between the sense magnet and the surface of the fan, for the advantages of easily cooling the power tool while preventing entry of dust into the housing ([0009]).
Hatfield teaches the fan (262) including a surface (264) extending radially outward and generally parallel to the second face (FIG 2C), and the plurality of fins (266) extending axially from the surface (264) toward the second face.

    PNG
    media_image6.png
    508
    447
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Nakajima in view of Iwata to incorporate Hatfield to teach the fan including a surface extending radially outward and generally parallel to the second face, and the plurality of fins extending axially from the surface toward the second face, as changing the shape of the fan is merely a design choice to one of ordinary skill in the art, and simple substitution for one design for another will yield predictable results.
Regarding claim 2/1, Nakajima in view of Iwata and Hatfield was discussed above in claim 1. Nakajima further teaches wherein the plurality of slots are arranged perpendicular to one another (FIG 2A).
Regarding claim 3/2, Nakajima in view of Iwata and Hatfield was discussed above in claim 2. Nakajima further teaches wherein the plurality of slots includes four slots arranged in a square pattern (FIG 7).

    PNG
    media_image7.png
    498
    416
    media_image7.png
    Greyscale

Regarding claim 4/1, Nakajima was in view of Iwata and Hatfield discussed above in claim 1. Nakajima further teaches wherein a face of the sense magnet (300) abuts the first face of the body of the rotor (17) to hold the plurality of magnets (15) within the plurality of slots (FIG 11A).
Regarding claim 5/1, Nakajima in view of Iwata and Hatfield was discussed above in claim 1. Nakajima further teaches wherein the sense magnet (300) is fixed to the output shaft (21) for rotation with the output shaft (21; FIG 13; col. 6 lines 64-67, col. 7 lines 1-5; the sense magnet 300 replaces sense magnet 107).
Regarding claim 7/1, Nakajima in view of Iwata and Hatfield was discussed above in claim 1. Nakajima further teaches wherein the sense magnet (107) has a diameter generally equal to an outer diameter of the body of the rotor (FIG 13).
Regarding claim 11/1, Nakajima in view of Iwata and Hatfield was discussed above in claim 1. 
Nakajima fails to explicitly teach comprising a second bearing coupled to the output shaft, wherein the sense magnet is coupled to the output shaft between the second bearing and the first face of the body.
Iwata teaches comprising a second bearing (10) coupled to the output shaft (9), wherein the sense magnet (placed on the first face of the rotor 8 as taught by Nakajima) is coupled to the output shaft (9) between the second bearing (10) and the first face of the body (of rotor 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nakajima to incorporate Iwata’s teachings, comprising a second bearing coupled to the output shaft, wherein the sense magnet is coupled to the output shaft between the second bearing and the first face of the body, as this design allows prevention of dust from entering the motor.

Regarding claim 12, Nakajima teaches a rotor (17) including a body having a first face and a second face (FIG 1);
a stator (19) including a plurality of electromagnetic coils (26) surrounding the rotor (17);
an output shaft (21) coupled to the rotor (17) for rotation with the rotor (17), the output shaft (21) including a first portion extending beyond the first face of the rotor (17) and a second portion extending beyond the second face of the rotor (17);
a plurality of magnets (15) coupled to the body of the rotor (17); and
a mechanical magnet holder (300; sense magnet acts as a mechanical magnet holder) including a sense magnet of a Hall effect sensor (27; col. 3 lines 5-7) coupled to the output shaft (FIG 13), the sense magnet (300) having a face that abuts the first face of the body of the rotor (17) to inhibit movement of the plurality of magnets (15) relative to the body of the rotor (17; FIG 11; the magnet 107 can be replaced with magnet 300 as disclosed in col. 6 lines 60-63).
Nakajima fails to teach a fan coupled to the second portion of the output shaft for rotation with the output shaft, the fan including a surface extending radially outward and generally parallel to the second face, and a plurality of fins extending from the surface toward the second face;
	a bearing coupled to the second portion of the output shaft, the bearing configured to at least partially support the electric motor within the power tool;
	the sense magnet coupled to the output shaft such that the bearing is axially between the sense magnet and the radially extending surface of the fan.
	Iwata teaches a fan (13) coupled to the second portion of the output shaft (9) for rotation with the output shaft (9), a plurality of fins (13a) extending axially;
	a bearing (11) coupled to the second portion (13b) of the output shaft (9), the bearing (11) configured to at least partially support the electric motor (3) within the power tool (1);
	the sense magnet (placed on either the first or second face of the rotor as taught by Nakajima) coupled to the output shaft such that the bearing (11) is axially between the sense magnet and the radially extending surface of the fan (13).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Nakajima to incorporate Iwata’s teaching a fan coupled to the second portion of the output shaft for rotation with the output shaft, and a plurality of fins extending axially; a bearing coupled to the second portion of the output shaft, the bearing configured to at least partially support the electric motor within the power tool; the sense magnet coupled to the output shaft such that the bearing is axially between the sense magnet and the radially extending surface of the fan, for the advantages of easily cooling the power tool while preventing entry of dust into the housing ([0009]).
Hatfield teaches the fan (262) including a surface (264) extending radially outward and generally parallel to the second face (FIG 2C), and the plurality of fins (266) extending axially from the surface (264) toward the second face.

    PNG
    media_image6.png
    508
    447
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Nakajima in view of Iwata to incorporate Hatfield to teach the fan including a surface extending radially outward and generally parallel to the second face, and the plurality of fins extending axially from the surface toward the second face, as changing the shape of the fan is merely a design choice to one of ordinary skill in the art, and simple substitution for one design for another will yield predictable results.
Regarding claim 13/12, Nakajima in view of Iwata and Hatfield was discussed above in claim 12. Nakajima further teaches wherein the sense magnet (300) is fixed to the output shaft (21) for rotation with the output shaft (21; FIG 13; col. 6 lines 60-63; the sense magnet 300 replaces sense magnet 107).
Regarding claim 15/12, Nakajima in view of Iwata and Hatfield was discussed above in claim 12. Nakajima further teaches wherein the sense magnet (107) has a diameter generally equal to an outer diameter of the body of the rotor such (FIG 13).
Regarding claim 18/12, Nakajima in view of Iwata and Hatfield was discussed above in claim 12. 
Nakajima fails to explicitly teach comprising a second bearing coupled to the output shaft, wherein the sense magnet is coupled to the output shaft between the second bearing and the first face of the body.
Iwata teaches comprising a second bearing (10) coupled to the output shaft (9), wherein the sense magnet (placed on the first face of the rotor 8 as taught by Nakajima) is coupled to the output shaft (9) between the second bearing (10) and the first face of the body (of rotor 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nakajima to incorporate Iwata’s teachings, comprising a second bearing coupled to the output shaft, wherein the sense magnet is coupled to the output shaft between the second bearing and the first face of the body, as this design allows prevention of dust from entering the motor.

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima (US 6,858,956) in view of Iwata et al. (US 2006/0255756) and Hatfield et al. (US 2013/0270932) as applied to claim 1 and 12 above respectively, and further in view of Omori et al. (US 2011/0227430).
Regarding claim 6/1, Nakajima in view of Iwata and Hatfield was discussed above in claim 1. Nakajima teaches wherein the body of the rotor (17) also has an opening that receives the output shaft (21).
Nakajima in view of Iwata and Hatfield fails to teach wherein the opening includes two radial cutouts configured to receive corresponding projections of the sense magnet.
	Omori discloses a rotor sleeve hole (14b) with cutouts configured to receive corresponding projections (13b).
While Omori does not specifically disclose the cutouts configured to receive corresponding projections of the sense magnet, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nakajima in view of Iwata and Hatfield to implement the same design of Omori’s cutouts configured to receive corresponding projections of the fan, and thereby provide cutouts configured to receive corresponding projections of the sense magnet, so that the sense magnet of Nakajima in view of Iwata and Hatfield rotates in unison with the rotor for increased accuracy.

Regarding claim 14/12, Nakajima in view of Iwata and Hatfield was discussed above in claim 12. Nakajima teaches wherein the body of the rotor (17) also has an opening that receives the output shaft (21).
Nakajima in view of Iwata and Hatfield fails to teach wherein the opening includes two radial cutouts configured to receive corresponding projections of the sense magnet.
	Omori discloses blades (13b) of the fan (13) inserted into slots (14a) of the rotor sleeve (14). 
Omori discloses a rotor sleeve hole (14b) with cutouts configured to receive corresponding projections (13b).
While Omori does not specifically disclose the cutouts configured to receive corresponding projections of the sense magnet, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nakajima in view of Iwata and Hatfield to implement the same design of Omori’s cutouts configured to receive corresponding projections of the fan, and thereby provide cutouts configured to receive corresponding projections of the sense magnet, so that the sense magnet of Nakajima in view of Iwata and Hatfield rotates in unison with the rotor for increased accuracy.

Claim 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omori et al. (US 2011/0227430) in view of Nakajima (US 6,858,956), Iwata et al. (US 2006/0255756) and Hatfield et al. (US 2013/0270932).
Regarding claim 19, Omori teaches a housing (2);
a drive mechanism (21) positioned within the housing (2); and
an electric motor (3) positioned within the housing (2) and operable to drive the drive mechanism (21), the motor (3) including 
a rotor (3a) including a body (FIG 1) having a first face, a second face, and a plurality of slots (3c) formed in the body (FIG 4), the plurality of slots (3c) extending between the first face and the second face (FIG 1), 
a stator (3b) including a plurality of electromagnetic coils (FIG 1) surrounding the rotor (3a), 
an output shaft (12) coupled to the rotor (3a) for rotation with the rotor (3a), the output shaft (12) including a first portion extending beyond the first face of the rotor (3a) and a second portion extending beyond the second face of the rotor (3a),
a plurality of magnets (15) positioned within the plurality of interior slots (3c).

    PNG
    media_image8.png
    383
    564
    media_image8.png
    Greyscale

Omori fails to teach a fan coupled to the second portion of the output shaft for rotation with the output shaft, the fan including a surface extending radially outward and generally parallel to the second face, and a plurality of fins extending axially from the surface toward the second face,
a bearing coupled to the second portion of the output shaft such that the bearing is axially between the second face of the rotor and the radially extending surface of the fan, the bearing at least partially supporting the electric motor within the housing.
a mechanical magnet holder including a sense magnet of a Hall effect sensor coupled to the output shaft such that the bearing is axially between the sense magnet and the radially extending surface of the fan., the sense magnet having a face that abuts the first face of the body of the rotor to hold the plurality of magnets within the plurality of slots.
Nakajima teaches a mechanical magnet holder (300; sense magnet acts as a mechanical magnet holder) including a sense magnet of a Hall effect sensor (27; col. 3 lines 5-7) coupled to the output shaft (21), the sense magnet (300) having a face that abuts the first face of the body of the rotor (17) to hold the plurality of magnets (15) within the plurality of slots (FIG 11, 13).
As disclosed in col. 6 lines 60-63 of Nakajima, the sense magnet (300) can be used to replace the sense magnet (107).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Omori to incorporate Nakajima’s teaching a mechanical magnet holder including a sense magnet of a Hall effect sensor coupled to the output shaft such that the bearing is axially between the sense magnet and the radially extending surface of the fan., the sense magnet having a face that abuts the first face of the body of the rotor to hold the plurality of magnets within the plurality of slots, for the advantages of a position sensing magnet which is also able to keep the rotor magnets within its slots.
Iwata teaches a fan (13) coupled to the second portion of the output shaft (9) for rotation with the output shaft (9), a plurality of fins (13a) extending axially;
	a bearing (11) coupled to the second portion (13b) of the output shaft (9) such that the bearing (11) is axially between the second face of the rotor (8) and the radially extending surface of the fan (13), the bearing (11) configured to at least partially support the electric motor (3) within the power tool (1);
	such that the bearing (11) is axially between the sense magnet (placed on either the first or second face of the rotor as taught by Nakajima) and the radially extending surface of the fan (13).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Omori in view of Nakajima to incorporate Iwata’s teaching a fan coupled to the second portion of the output shaft for rotation with the output shaft, the fan including a radially extending surface and a plurality of fins extending from the radially extending surface;	a bearing coupled to the second portion of the output shaft such that the bearing is axially between the second face of the rotor and the radially extending surface of the fan, the bearing configured to at least partially support the electric motor within the power tool; such that the bearing is axially between the sense magnet and the radially extending surface of the fan, for the advantages of easily cooling the power tool while preventing entry of dust into the housing ([0009]).
Hatfield teaches the fan (262) including a surface (264) extending radially outward and generally parallel to the second face (FIG 2C), and the plurality of fins (266) extending axially from the surface (264) toward the second face.

    PNG
    media_image6.png
    508
    447
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Omori in view of Nakajima and Iwata to incorporate Hatfield to teach the fan including a surface extending radially outward and generally parallel to the second face, and the plurality of fins extending axially from the surface toward the second face, as changing the shape of the fan is merely a design choice to one of ordinary skill in the art, and simple substitution for one design for another will yield predictable results.
Regarding claim 20/19, Omori in view of Nakajima, Iwata and Hatfield was discussed above in claim 19. Nakajima further teaches wherein the sense magnet (300) has a diameter generally equal to an outer diameter of the body of the rotor (17) such that the sense magnet (300) covers the entire first face of the body (FIG 13; col. 6 lines 60-63; the sense magnet 300 replaces the sense magnet 107).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10/1, the specific limitation of “a rubber ring positioned between the second face of the body and the fan, wherein ends of the plurality of magnets extend beyond the second face of the body, and wherein the rubber ring engages each of the plurality of magnets and the fan to be compressed between the plurality of magnets and the fan,” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
See Notice of Allowability of 14/072,007 mailed on 08/14/2019.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834